On petition for rehearing, Field, C. J. delivered the opinion of the Court
Baldwin, J. and Cope, J. concurring.
We do not find any considerations advanced in the petition for rehearing, which were not passed upon in the opinion already delivered. The Act of September 4th, 1841, does, as we stated, require'tlie locations of the State to be made “ conformably to sectional divisions and subdivisions,” but it does not require the State to postpone the selections until the survey of the United States. It is only with reference to the old States, designated in the first section of the act, that the clause determining the time of the selections applies. As to the new States, the interest in the 500,000 acres vests upon their admission into the Union, and the selections by them are only subject to three qualifications: First, they must not be of lands reserved from sale by any law of Congress, or the proclamation of the President. Second, they must be in parcels of not less than three hundred and twenty acres each. And third, the parcels selected must be in such form as to correspond with the survey of the United State’, when made. The selections will not, *332of course, become absolute and definite until the survey; until then, the ■- parcels selected may be subject to a possible reservation from sale; and when there is no such reservation, they may require some change in their exterior lines, so as to conform to the official sectional divisions and subdivisions. In the legislation of the State, provision is made so as to secure such conformity.
Rehearing denied.
Note.—It appears from the records in the office of the Surveyor General of California, that, under the Act of May 23rd, 1852, authorizing the location of school warrants, 159,520 acres were located of unsurveyed lands.